Citation Nr: 1803979	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicide agents.

2.   Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to February 1968, to include service in the Republic of Vietnam.  He received two bronze stars.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO is the Agency of Original Jurisdiction (AOJ) in this case.  The AOJ denied the benefits sought on appeal.

The Veteran provided testimony before the undersigned Veterans Law Judge at a Board hearing via video conference in August 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.   The Veteran's currently diagnosed bilateral peripheral neuropathy of the lower extremities was not present in service, nor did it manifest within the presumptive period after discharge, nor is there a continuity of symptomatology since service.

2.   The Veteran is not shown to have chloracne as a current disability; his currently diagnosed skin disorder was not present in service, nor did it manifest to a compensable degree within the presumptive period after discharge, nor is there a continuity of symptomatology since service.



CONCLUSIONS OF LAW

1.   The criteria for service connection for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.   The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA's duty to notify and assist was satisfied by a letter sent by the AOJ in May 2011.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  The Veteran has not alleged any error in the VCAA notice, and the VA has fulfilled its duty to notify.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The VA has also satisfied its duty to assist.  The VA has undertaken appropriate actions to obtain all evidence relevant to this claim.  The AOJ has secured the Veteran's service treatment records (STRs), and VA treatment records.  The Board notes the Veteran has referenced private medical treatment he received in Georgia and North Carolina regarding his skin disorder, however he stated in a July 2011 statement that those medical records no longer exist, and at the Board hearing the Veteran stated he did not remember the information in order for VA to retrieve these records.  Therefore the Board finds it would be futile to remand for further development when these outstanding records are not identifiable or available.  The Veteran has submitted personal statements as well presented arguments from his representative at the Board hearing.  38 U.S.C. § 5103A, 38 C.F.R. § 3.159.

The Veteran was afforded an October 2011 VA examination for his claimed  skin disorder.  The Board has reviewed this examination and finds it adequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The VA examiner based the opinion on the evidence before him, included a rationale, and considered the Veteran's lay assertions in reaching a conclusion.  Therefore, the medical opinion is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

With respect to the claim for service connection for peripheral neuropathy, the Board has concluded that a VA for an examination is not necessary.  As explained in detail below, while the Veteran was exposed to herbicides in service, the record does not show that this disability was either manifested during or within one year following his separation from service.  Moreover, none of the competent evidence of record suggests that this disability is related to military service.  Accordingly, an examination is not warranted.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the initial compensable rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C. § 1101(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).  To establish this presumption, the chronic disease must be shown in service, or manifest to a compensable degree within the presumptive period after service, or noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam at any time after exposure.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313. 

Of the diseases with a relationship to herbicide exposure listed at 38 C.F.R. § 3.309(e) all shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Lay evidence may be competent evidence to establish incurrence where the lay person can identify the disability (e.g., a broken leg).  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The combat presumption, as outlined by 38 U.S.C. § 1154(b) allows lay or other evidence as proof of a disease or injury being incurred in or aggravated by such service even if there is no official record of such incurrence, so long as the evidence is consistent with the circumstances of such service See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The provision does not mean that a grant of service connection is presumed.  Section 1154(b) can be used only to provide a factual basis that a disease or injury was incurred or aggravated in service, not to link the claimed disability causally to the current disorder.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran served in the Republic of Vietnam during the Vietnam War era, and, as such, he was presumptively exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(i).  The Veteran's DD 214 indicates the Veteran was engaged in combat with the enemy.  See 38 U.S.C. § 1154(b).  However, the Veteran's claimed bilateral peripheral neuropathy and skin disorder were not claimed related to or consistent with any combat action in Vietnam.  Consequently, the combat presumption does not apply to these claims.

a) Bilateral peripheral neuropathy of the lower extremities

The Veteran has a current diagnosis of bilateral peripheral neuropathy.  However, entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is not warranted on a presumptive basis due to exposure to herbicide agents because peripheral neuropathy did not appear in service or within the one year presumptive period as required under 38 C.F.R. § 3.309(e).  The Veteran noted in his claim that his bilateral peripheral neuropathy began in 1997.  At the Board hearing the Veteran stated that this disability did not occur in-service or during the presumptive period, but occurred once in 1979 and again in 2007, well after his discharge from active duty service.  Therefore, the Veteran's claim fails to offer a disease upon which service connection can be presumed due to herbicide exposure.  

Likewise, the preponderance of the evidence is against the grant of service connection for bilateral peripheral neuropathy of the lower extremities on a direct or presumptive chronic basis.  The Veteran's service treatment records do not show any treatment for, or symptoms of, neuropathy while in service.  The post-service medical records, including the Veteran's own statements, support that he did not experience symptoms of neuropathy until at least a decade after service. 

The Board has considered the Veteran's claim that his peripheral neuropathy was caused by his exposure to herbicide agents while in service on a direct basis.  However, whether the Veteran's peripheral neuropathy is related to herbicide agent exposure is a complex medical questions, and is not within the knowledge of a lay person or determinable by observation with one's senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's statement is not competent evidence and not probative.  The claims file does not contain any competent evidence relating the Veteran's peripheral neuropathy to his service or herbicide agent exposure.  As such, the preponderance of the evidence is against the grant of service connection on a direct basis.  
 
Overall, the preponderance of the evidence shows that the Veteran's current bilateral peripheral neuropathy of the lower extremities is not a diagnosis eligible for service connection.  In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for bilateral peripheral neuropathy of the lower extremities, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

a) Skin disorder

The Veteran filed his claim for service connection for a skin disorder in May 2011.  During service, the Veteran was seen and treated for a neck cyst.  In June and July 1967, the Veteran was diagnosed with a cyst on his neck that was infected and was treated by opening and draining the cyst.  There are no recurrences in the record.  The Veteran's examination in December 1967 showed that the Veteran was in good health with no medical issues, and at separation in February 1968 was endorsed by a signed statement that there had been no changes to the Veteran's medical status.

The Veteran underwent a VA examination in October 2011 to determine the nature and etiology of his claimed skin disorder.  He was diagnosed by the VA examiner with an unspecified skin rash on the Veteran's ears.  Though the examiner could not accurately diagnose the rash, the examination was negative for cysts, acne, or any other skin disorders.  The VA examiner noted no rash on the Veteran's face despite the Veteran's statements, and opined that the Veteran's skin disorder was not suggestive of chloracne, a skin disorder listed under 38 C.F.R. § 3.309(e) that is presumptively linked to exposure to herbicide agents.  The VA examiner opined that the current rash is less likely than not a continuation of the in-service skin disorder because they are not similar in appearance or character.  Given the competency and credibility of the VA examiner, in light of the totality and consistency of this evidence, this VA examination is entitled to weight. 

In written statements and at his August 2017 Board hearing, the Veteran stated that his skin disorder in and after service consisted of blister-like areas that would erupt on his face, that itched, and had orange-like discharge, that would spread and cause additional breakouts.  He stated the disorder would last for months and that he continues to suffer from this disorder to this day.  The Veteran states he had seen two private doctors in the years after service but those records no longer exist, and the Veteran now uses over the counter cortisone for his skin disorder.  The Veteran submitted a lay statement from his wife corroborating this statement.  She stated that a dermatologist in North Carolina provided him hydrocortisone until he started going to the VAMC and is still under their care.  After considering the totality and consistency of this evidence, the Board finds these lay statements credible but entitled to less weight than the medical evidence noted above.  

VAMC records for the Veteran note the Veteran denied any rashes in October 2007.  In February 2010 the Veteran was seen for a rash on his lower legs and scattered in a few areas over the body that he had had for several months.  A rash on the Veteran's lower legs was not present during the 2011 VA examination.  There is no mention in the VAMC records of any rash on the Veteran's ears, face, or neck.  

A careful review of the record by the Board shows the absence of any current diagnosis for chloracne or any skin disorder eligible for presumptive service connection due to exposure to herbicide agents.  Without a current diagnosis of a disease listed under 38 C.F.R. § 3.309(e) for exposure to herbicide agents, there can be no entitlement to presumptive service connection for his skin disorder due to exposure to herbicide agents.

The Veteran cannot be service connected on a direct or presumptive basis for his currently diagnosed skin rash.  The Veteran's service treatment records show there was no notation or diagnosis of such a skin rash in the Veteran's service treatment records.  In addition, no medical or lay evidence supports that the Veteran's skin rash was shown in service.  

In addition, the Veteran cannot be service connected for a skin disorder for the neck cyst diagnosed in service because there is no current diagnosis for a neck cyst.  38 U.S.C. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

Overall, the preponderance of the evidence shows that the Veteran's current skin disorder is not a diagnosis eligible for presumptive service connection due to exposure to herbicide agents because it is not a disease listed under 38 C.F.R. § 3.309(e).  It is not eligible for direct service connection because it was not diagnosed during his active duty service; nor is it eligible for presumptive service connection as a chronic disability because it was not chronic in service; was not diagnosed within the presumptive period after separation; and did not have a continuity of symptomatology since service.  In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, that doctrine is not applicable to the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as a result of exposure to herbicide agents, is denied.

Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicide agents, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


